DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 11 December 2019, claims 1-20 are presently pending in the application, of which, claims 1 and 12 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 11 December 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Travostino, Franco, et al (U.S. 2010/0064033 and known hereinafter as Travostino) in view of Hayton, Richard, et al (U.S. 2011/0277027 and known hereinafter as Hayton).

As per claim 1, Travostino teaches a method for using a data storage management system to back up a plurality of database-as-a-service (DBaaS) instances operating in a cloud computing account, the method comprising: 
by a storage manager, generating a catalog that identifies a type and a version of each DBaaS instance operating in the cloud computing account (e.g. Travostino, see paragraph [0023], which discloses a cloud computing infrastructure, where application services includes the creation of a cloud account, deployment of application, closures, monitoring of resource collections, and other services, such as type and version.), wherein the storage manager executes on one of: 
(e.g. Travostino, see Figure 1, which discloses an internal cloud computing machine in which application services are provided thereon, which includes a cloud account.), a virtual machine outside the cloud computing account (e.g. Travostino, see Figure 1, which discloses a 3rd-party cloud computing machine in which application services are provided thereon, which includes a cloud account.), and a non-virtualized computing device comprising one or more processors and computer memory (e.g. Travostino, see Figure 1, which discloses external users coupled to a computer that includes one or more processors and memory); 
Travostino does not explicitly disclose by the storage manager, generating a proxy image comprising: (i) for each type and version of DBaaS instance in the catalog, corresponding executable code for a database management system (DBMS), (ii) executable code for one or more data agents, wherein each data agent is suitable to back up one or more DBMS having executable code in the proxy image, and (iii) executable code for a media agent, wherein the storage manager, the one or more data agents, and the media agent are components of the data storage management system; by the storage manager, causing virtual machines to be instantiated in the cloud computing account, wherein each virtual machine configured with the proxy image is designated a backup proxy; and by the storage manager, administering a pool comprising the backup proxies, wherein the pool is configured to back up, restore, and migrate each DBaaS instance in the catalog
Hayton teaches by the storage manager, generating a proxy image comprising (e.g. Hayton, see paragraph [0010], which discloses at least one graphical icon corresponding to a hosted application comprising one of a SAAS application, a PAAS application, or an IAAS application, etc.): 
(e.g. Hayton, see paragraphs [0081], which discloses a type and version of an appliance, such as Citrix, F5 Networks, Juniper Network systems, all which disparate sources and contain respective executable codes when selected by the appliance.), 
(ii) executable code for one or more data agents, wherein each data agent is suitable to back up one or more DBMS having executable code in the proxy image (e.g. Hayton, see paragraphs [0261-0263], which discloses backup virtual server that allows the client agent to communicate with in case the virtual server is unresponsive.), and
(iii) executable code for a media agent, wherein the storage manager, the one or more data agents, and the media agent are components of the data storage management system (e.g. Hayton, see paragraphs [0245-0250], which discloses a muti-core system that includes data stores that contain data packets pertinent to the appliance selected by the client agent.); 
by the storage manager, causing virtual machines to be instantiated in the cloud computing account, wherein each virtual machine configured with the proxy image is designated a backup proxy (Hayton, see paragraphs [0339-0340], which discloses a list of accounts which are associated with identified application available to the client, where the application available includes an icon associated with it.); and 
by the storage manager, administering a pool comprising the backup proxies, wherein the pool is configured to back up, restore, and migrate each DBaaS instance in the catalog (e.g. Hayton, see paragraph [0150-0153], which discloses a pool is configured to connect the client to the appliance server.). 


As per claim 2, the modified teaching of Travostino and Hayton teaches the method of claim 1 further comprising: 
by the storage manager, initiating a backup operation for a first DBaaS instance of a first type by (e.g. Hayton, see paragraph [0193], which discloses a request for migration of the virtual machine which is processed by a pool management component.): 
(I) selecting a first backup proxy from the pool, (II) activating a first DBMS of the first type in the first backup proxy, (III) in the first backup proxy, activating a first data agent that is suitable to back up the first DBMS of the first type, and (IV) activating a first media agent in the first backup proxy (e.g. Hayton, see paragraphs [0191-0195], which discloses the hypervisor executes and manages the pooling of resources in which backup proxy is selected from a pool and then activated.); 
by the first data agent, causing the first DBMS to instruct the first DBaaS instance to extract data from the first DBaaS instance and transmit extracted data to the backup proxy (e.g. Hayton, see paragraphs [0191-0195], which discloses one or more agents may request from ; and 
by the first data agent and the first media agent at the first backup proxy, processing segments of extracted data received from the first DBaaS instance into corresponding segment backup copies that are stored to secondary storage by the media agent (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 3, the modified teaching of Travostino and Hayton teaches the method of claim 2, wherein a logical backup copy of the first DBaaS instance comprises all segment backup copies generated in the backup operation for the first DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 4, the modified teaching of Travostino and Hayton teaches the method of claim 2, wherein the segment backup copies are generated in the backup operation for the first DBaaS instance without first staging all data extracted from the first DBaaS instance at the first backup proxy (e.g. Hayton, see paragraph [0329], which discloses multiple copies may be generated both physical and logical representation.). 

As per claim 5, the modified teaching of Travostino and Hayton teaches the method of claim 2, further comprising migrating the first DBaaS instance of the first type to a second DBaaS instance of the first type comprising (e.g. Hayton, see paragraph [0193], : by the storage manager,
(1) selecting a second backup proxy from the pool, (2) activating a second DBMS of the first type in the second backup proxy, (3) activating a second data agent in the second backup proxy, wherein the second data agent is suitable to migrate the DBMS of the first type, and (4) activating a second media agent in the second backup proxy (e.g. Hayton, see paragraphs [0191-0195], which discloses the hypervisor executes and manages the pooling of resources in which backup proxy is selected from a pool and then activated.); 
by the second data agent, causing the second DBMS at the second backup proxy to establish communications with the second DBaaS instance (e.g. Hayton, see paragraphs [0191-0195], which discloses one or more agents may request from the hypervisor to access a pool of resources, including virtual instances of the application, where the virtual machine instance may be migrated over from one physical machine (e.g. agent) to another (e.g. second agent).; 
by the second data agent, causing the second DBMS to instruct the second DBaaS instance to receive data from the second backup proxy for populating the second DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); 
by the second data agent and the second media agent at the second backup proxy, processing data from the segment backup copies into restored data segments suitable for the second DBMS to transmit to the second DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); and 
by the second data agent, causing the second DBMS at the second backup proxy to transmit each restored data segment to the second DBaaS instance without (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 6, the modified teaching of Travostino and Hayton teaches the method of claim 5, respectively, wherein the second DBaaS instance executes in a second cloud availability zone that is different from a first cloud availability zone that hosts the first DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 7, the modified teaching of Travostino and Hayton teaches the method of claim 5, respectively, wherein the second DBaaS instance executes in another cloud computing account of a same cloud computing environment as the cloud computing account (e.g. Hayton, see paragraph [0339], which disclose a client may be executed using another account based on a list of accounts associated with the client.). 

As per claim 8, the modified teaching of Travostino and Hayton teaches the method of claim 2 further comprising restoring the first DBaaS instance of the first type comprising: 
by the storage manager, (1) selecting a second backup proxy from the pool, (2) activating a second DBMS of the first type in the second backup proxy, (3) activating a second data agent in the second backup proxy, wherein the second data agent is suitable to restore the DBMS of the first type, and (4) activating a second media agent in the second backup proxy (e.g. Hayton, see paragraphs [0191-0195], which discloses the ; 
by the second data agent, causing the second DBMS at the second backup proxy to establish communications with the first DBaaS instance (e.g. Hayton, see paragraphs [0191-0195], which discloses one or more agents may request from the hypervisor to access a pool of resources, including virtual instances of the application, where the virtual machine instance may be migrated over from one physical machine (e.g. agent) to another (e.g. second agent).;
by the second data agent, causing the second DBMS to instruct the first DBaaS instance to receive data from the second backup proxy for populating the first DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); 
by the second data agent and the second media agent at the second backup proxy, processing data from the segment backup copies into restored data segments suitable for the second DBMS to transmit to the first DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); and 
by the second data agent, causing the second DBMS at the second backup proxy to transmit each restored data segment to the first DBaaS instance without first restoring all the segment backup copies to the second backup proxy (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 9, the modified teaching of Travostino and Hayton teaches the method of claim 1, further comprising: 
(e.g. Hayton, see paragraph [0112], which discloses the hypervisor system manages the cloud-database entity corresponding to a xAAS instance.); and 
wherein a backup operation for the first DBaaS instance is initiated based on a preference administered for a first cloud-database entity that corresponds to the first DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 10, the modified teaching of Travostino and Hayton teaches the method of claim 1 further comprising: 
executing a discovery routine that identifies a changed plurality of DBaaS instances operating in the cloud computing account; by the storage manager, generating an updated catalog based on the changed plurality of DBaaS instances (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); and
by the storage manager, generating an updated proxy image configured for backing up each DBaaS instance in the changed plurality of DBaaS instances (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 11, the modified teaching of Travostino and Hayton teaches the method of claim 1, wherein the catalog is generated based on a discovery routine that 
the storage manager executes the discovery routine, and the discovery routine executes on one of the virtual machines designated backup proxies (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 
As per claim 12, Travostino teaches a data storage management system for backing up a plurality of database-as-a-service (DBaaS) instances operating in a cloud computing account, the system comprising: 
by a storage manager, generating a catalog that identifies a type and a version of each DBaaS instance operating in the cloud computing account (e.g. Travostino, see paragraph [0023], which discloses a cloud computing infrastructure, where application services includes the creation of a cloud account, deployment of application, closures, monitoring of resource collections, and other services, such as type and version.), wherein the storage manager executes on one of: 
a virtual machine in the cloud computing account (e.g. Travostino, see Figure 1, which discloses an internal cloud computing machine in which application services are provided thereon, which includes a cloud account.), a virtual machine outside the cloud computing account (e.g. Travostino, see Figure 1, which discloses a 3rd-party cloud computing machine in which application services are provided thereon, which includes a cloud account.), and a non-virtualized computing device comprising one or more processors and computer memory (e.g. Travostino, see Figure 1, which discloses external users coupled to a computer that includes one or more processors and memory); 

Hayton teaches by the storage manager, generating a proxy image comprising (e.g. Hayton, see paragraph [0010], which discloses at least one graphical icon corresponding to a hosted application comprising one of a SAAS application, a PAAS application, or an IAAS application, etc.): 
(i) for each type and version of DBaaS instance in the catalog, corresponding executable code for a database management system (DBMS) (e.g. Hayton, see paragraphs [0081], which discloses a type and version of an appliance, such as Citrix, F5 Networks, Juniper Network systems, all which disparate sources and contain respective executable codes when selected by the appliance.), 
(ii) executable code for one or more data agents, wherein each data agent is suitable to back up one or more DBMS having executable code in the proxy image (e.g. Hayton, see paragraphs [0261-0263], which discloses backup virtual server that allows the client agent to communicate with in case the virtual server is unresponsive.), and
(e.g. Hayton, see paragraphs [0245-0250], which discloses a muti-core system that includes data stores that contain data packets pertinent to the appliance selected by the client agent.); 
by the storage manager, causing virtual machines to be instantiated in the cloud computing account, wherein each virtual machine configured with the proxy image is designated a backup proxy (Hayton, see paragraphs [0339-0340], which discloses a list of accounts which are associated with identified application available to the client, where the application available includes an icon associated with it.); and 
by the storage manager, administering a pool comprising the backup proxies, wherein the pool is configured to back up, restore, and migrate each DBaaS instance in the catalog (e.g. Hayton, see paragraph [0150-0153], which discloses a pool is configured to connect the client to the appliance server.). 
Travostino is directed to integration of an internal cloud infrastructure with existing enterprise services and systems. Hayton is directed to providing a single click access to enterprise, SAAS, and cloud hosted application. Both are analogous art because they are directed to virtualization of cloud computing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Travostino with the teachings of Hayton to include the claimed feature with the motivation to provide an efficient backup of cloud virtual machine instances.

Travostino and Hayton teaches the system of claim 12, wherein the first data agent is configured to: cause the first DBMS to instruct the first DBaaS instance to extract data from the first DBaaS instance and transmit the extracted data to the first backup proxy (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.). 

As per claim 14, the modified teaching of Travostino and Hayton teaches the system of claim 12, wherein the segment backup copies are generated in the backup operation for the first DBaaS instance without first staging all extracted data received from the DBaaS instance at the first backup proxy (e.g. Hayton, see paragraph [0329], which discloses multiple copies may be generated both physical and logical representation.). 

As per claim 15, the modified teaching of Travostino and Hayton teaches the system of claim 12, wherein the storage manager is further configured to: 
initiate a migration operation for the first DBaaS instance of the first type to a second DBaaS instance of the first type by: 
(1) selecting a second backup proxy from the pool, (2) activating a second DBMS of the first type in the second backup proxy, (3) activating a second data agent in the second backup proxy, wherein the second data agent is suitable to migrate the DBMS of the first type, and (4) activating a second media agent in the second backup proxy (e.g. Hayton, see paragraphs [0191-0195], which discloses the hypervisor executes and manages the pooling of resources in which backup proxy is selected from a pool and then activated.); 
(e.g. Hayton, see paragraphs [0191-0195], which discloses one or more agents may request from the hypervisor to access a pool of resources, including virtual instances of the application, where the virtual machine instance may be migrated over from one physical machine (e.g. agent) to another (e.g. second agent).; 
by the second data agent, causing the second DBMS to instruct the second DBaaS instance to receive data from the second backup proxy for populating the second DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); 
by the second data agent and the second media agent at the second backup proxy, processing data from the segment backup copies into restored data segments suitable for the second DBMS to transmit to the second DBaaS instance (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.); and 
by the second data agent, causing the second DBMS at the second backup proxy to transmit each restored data segment to the second DBaaS instance without first restoring all the segment backup copies to the second backup proxy (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.).  

As per claim 16, the modified teaching of Travostino and Hayton teaches the system of claim 15, wherein the secondary storage comprising the segment backup copies operates in one or more of: 
(e.g. Hayton, see paragraph [0339], which disclose a client may be executed using another account based on a list of accounts associated with the client.). 

As per claim 17, the modified teaching of Travostino and Hayton teaches the system of claim 15, wherein the second DBaaS instance executes in another cloud computing account of a same cloud computing environment as the cloud computing account (e.g. Hayton, see paragraph [0339], which disclose a client may be executed using another account based on a list of accounts associated with the client.). 

As per claim 18, the modified teaching of Travostino and Hayton teaches the system of claim 15, wherein the second DBaaS instance executes in one of: the cloud computing account and another cloud availability zone of a same cloud computing environment as the cloud computing account (e.g. Hayton, see paragraph [0339], which disclose a client may be executed using another account based on a list of accounts associated with the client.). 

As per claim 19, the modified teaching of Travostino and Hayton teaches the system of claim 15, wherein the second DBaaS instance comprises a DBMS that executes on one of: a virtual machine outside the cloud computing account and a non-virtualized computing device outside the cloud computing account (e.g. Hayton, see paragraph [0339], which disclose a client may be executed using another account based on a list of accounts associated with the client.). 

Travostino and Hayton teaches the system of claim 12, wherein the catalog is generated based on a discovery routine that identifies the plurality of DBaaS instances operating in the cloud computing account, and wherein the discovery routine executes on one of: the storage manager and one of the backup proxies (e.g. Hayton, see paragraphs [0215-0219], which discloses the received data may be allocated based on amount of load that can be handed by the instance.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 14, 2022